DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Uzoh et al. (US pub 20180102286).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person 
With respect to claim 1, Uzoh et al. teach a method comprising (see figs. 1-2 and associated text): 
providing a substrate 202 having a surface with a generally planarized region and one or more cavities (narrow trenches within the wide trench) disposed within a recessed region (wide trench) of the surface, the recessed region surrounding the one or more cavities; 
filling the one or more cavities with a conductive material 210; and 
forming one or more conductive interconnect structures from the conductive material within the one or more cavities such that a preselected portion of the one or more interconnect structures protrudes from the one or more cavities into the recessed region and extends above a surface of the recessed region.

Claim(s) 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uzoh et al. (US pub 20180102286).
With respect to claim 14, Uzoh et al. teach a method comprising (see figs. 1-2 and associated text): 
providing a substrate having a surface with a generally planarized region and one or more cavities disposed in the surface; 
filling the one or more cavities with a conductive material; 
selectively etching the surface until a preselected portion of the conductive material protrudes above the surface, forming one or more interconnect structures, and smoothing a surface topology of the surface (figs. 2A-2B); 

bonding a microelectronic component having a smooth surface topology to the surface (para 0008).  
With respect to claim 15, Uzoh et al. teach bonding a microelectronic component having one or more conductive features to the surface; and interconnecting and electrically coupling one or more of the interconnect structures to the one or more conductive features of the microelectronic component. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh et al. (US pub 20180102286).
 With respect to claim 18, Uzoh et al. teach bonding the microelectronic component to the surface but fail to teach the adhesive is not used.
However, the bonding of electronic components without the use of adhesive is well-known in semiconductor.
 Allowable Subject Matter
s 2-13 and 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814